Case: 13-60433      Document: 00512558979         Page: 1    Date Filed: 03/12/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-60433
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 12, 2014
DUANG XIU LIN,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A016 057 925


Before DeMOSS, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Duang Xiu Lin (Lin), a native and citizen of China, has petitioned for
review of the decision of the Board of Immigration Appeals (BIA) denying her
third motion to reopen. Because the BIA affirmed the Immigration Judge’s
(IJ) decision without opinion, the IJ’s decision is the final agency determination
for purposes of judicial review. See Soadjede v. Ashcroft, 324 F.3d 830, 831-32
(5th Cir. 2003). Lin asserts that the time limits applicable to motions to reopen


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60433     Document: 00512558979     Page: 2   Date Filed: 03/12/2014


                                  No. 13-60433

are not applicable because repression of Falun Gong, which she began
practicing in 2008, has worsened in China since her original immigration
proceedings in 1999.
      Lin’s self-induced changed personal circumstances do not constitute
changed country conditions. See Yang Xin Chun v. Holder, 335 F. App’x 454,
455 (5th Cir. 2009). Teng Fei Liu v. US Att’y Gen., 359 F. App’x 993, 995 (11th
Cir. 2010), cited by Lin, is inapposite because the IJ did consider Lin’s evidence
in determining that the evidence did not show changed country conditions.
Because the IJ’s finding that the Chinese government’s suppression of Falun
Gong has been continuing and ongoing since 1999 is supported by substantial
evidence, the BIA did not abuse its discretion in refusing to reopen the
immigration proceedings. The petition is DENIED.




                                        2